 1                          UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 MICHAEL JACOBS,                                       Case No.: 2:19-cv-01934-APG-EJY

 4       Plaintiff                                  Order Denying Motion to Dismiss as Moot

 5 v.                                                                 [ECF No. 22]

 6 GEICO GENERAL INSURANCE
   COMPANY,
 7
        Defendant
 8

 9      In light of the parties’ notice of settlement (ECF No. 27),

10      I ORDER that defendant GEICO Casualty Company’s motion to dismiss (ECF No. 22) is

11 DENIED as moot.

12      DATED this 30th day of April, 2021.

13

14
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
